DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on February 19, 2021. Claims 1-5 are pending and have been examined. The rejections are stated below. 

Foreign Priority
2.	Applicants have claimed foreign priority under 35 U.S.C. 119(a)-(d). Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.    	Claims 1-5 of the disclosed invention are directed to software per se.
Claim 1 merely recites elements of an information providing device comprising: a management unit, a first calculation unit, a second calculation unit, a difference calculating unit and a cost determination unit. These units are broadly interpreted to correspond to software components (not tangible hardware components) without showing any ability to realize functionality of the recited elements (i.e. functional descriptive material per se), and therefore is rendered inoperative and hence lacking any utility. There is no hardware structure positively recited in the claim. Hence, the device is drawn to computer programs per se. A claim to software per se is ineligible subject matter under 35 U.S.C. 101, because it does not fall within one of the statutory categories. (See Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77). Dependent claims 2-5 are rejected based on similar reasoning and by virtue of dependency on a rejected claim. 
5.	Claims 1-5 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) a device that determines a vehicle-related cost relating to a vehicle using the secondary battery based on the difference between a first price and a second price which is considered a judicial exception because it falls under the categories of  “Mental Processes” and also Certain of methods of organizing human activity such as a fundamental economic activity (determining a vehicle-related cost relating to a vehicle is a fundamental economic activity) and also commercial or legal interactions including agreements (determining a cost involves commercial or legal interactions) as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 1 is directed to a device (system). 
Step 2A – Prong One: The limitations of “a management unit that manages price information relating to price of a financial product relating to a secondary battery; a first calculation unit that calculates a first price of the financial product traded on a first date based on the price information; a second calculation unit that calculates a second price of the financial product traded on a second date based on the price information; a difference calculating unit that calculates a difference between the first price and the second price, and a cost determination unit that determines a vehicle-related cost relating to a vehicle using the secondary battery based on the difference” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers the abstract categories of Mental Processes (concepts performed in the human mind including observation, evaluation, judgement and opinion, using paper and pencil) and also Certain of methods of organizing human activity such as a fundamental economic activity (determining a vehicle-related cost relating to a vehicle is a fundamental economic activity) and also commercial or legal interactions including agreements (determining a cost involves commercial or legal interactions).  That is, other than the claimed units, nothing in the claim precludes the steps from being performed as a method of organizing human activity. The claimed units are broadly interpreted to correspond to generic software elements suitably programmed to perform the associated functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. If the claim limitations, under the broadest reasonable interpretation, covers Mental Processes and Certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain methods of organizing human activity” groupings of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A – Prong Two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of the claimed units of an information providing device to perform all the steps. A plain reading of Figure 2 and descriptions in associated pages 5-8 reveals that a device comprising a generic processor (not explicitly recited in the claim) and a management unit, a first calculation unit, a second calculation unit, a difference calculating unit and a cost determination unit, all suitably programmed is used execute the claimed steps. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The implicit processor (not explicitly recited in the claim) in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified above) to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible. 
Dependent claims 2-5, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claims 2-5, the steps “wherein the first calculation unit calculates the first price of the financial product purchased on the first date, and the second calculation unit calculates the second price of the financial product sold on the second date; wherein the first calculation unit calculates the first price of the financial product sold on the first date; and the second calculation unit calculates the second price of the financial product purchased on the second date; wherein the cost determination unit determines a charging cost of the vehicle using the secondary battery or a trade-in cost of the vehicle; wherein the financial product is futures” under the broadest reasonable interpretation, are further refinements of Mental Processes and Certain methods of organizing human activity because these steps describe the intermediate steps of the underlying process. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 
Allowable Subject Matter
6.	Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
	The following is a statement of reasons for the indication of allowable subject matter over prior art:  
The closest prior art of record, (Brian J. Buck US Pub. 2015/0186998 A1 and Singer et al. US Patent 8,732,064 B2), fail to teach an information providing device including the features of “a first calculation unit that calculates a first price of the financial product traded on a first date based on the price information; a second calculation unit that calculates a second price of the financial product traded on a second date based on the price information; a difference calculating unit that calculates a difference between the first price and the second price, and a cost determination unit that determines a vehicle-related cost relating to a vehicle using the secondary battery based on the difference”. Page 3 of 13Appl. No.: 14/331,106For these reasons claim 1 is deemed allowable over prior art. Dependent claims 2-5 are allowable over prior art by virtue of dependency on an allowable claim. 

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Berd et al. (US Pub. 2020/0357069 A1) discloses a financial planning system that automatically chooses products and financing for goals in an individual's financial plan or financial strategy, in accordance with desired product characteristics, financing templates, and test criteria provided by the individual. The financial planning system automatically commits to product purchases and loans on behalf of the individual. Financing alone can be selected for goals, and automatically committed. Products without financing can be selected for goals, and automatically purchased. Reduced (anonymized) versions of the financial plans are automatically analyzed to create product demand curves by product type, and loan demand curves by loan type, and these demand curves are respectively sent to product suppliers and loan providers, to encourage commercial offers in accordance with the individuals' financial plans or financial strategies.
	(b) Eric, Schneider (US Pub. 2022/0027933 A1) discloses a method of generating first OHLC (open, high, low, close) data representative of price changes over a predetermined time period having a first duration, the method includes in response to determining that the first OHLC data representative of price changes over the predetermined time period having the first duration cannot be obtained directly, determining whether second OHLC data representative of price changes over an intra-time period having a second duration shorter than the first duration can be obtained, wherein the first duration divided by the second duration is an integer K greater than one, when determining that the second OHLC data can be obtained, obtaining K items of the second OHLC data, wherein each item of the obtained second OHLC data is representative of price changes over the intra-time period having the second duration, and generating the first OHLC data representative of price changes over the predetermined time period having the first duration from the obtained K items of the second OHLC data.
8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

April 29, 2022